                Case 1:21-cv-00873-RC Document 44 Filed 04/03/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



FEDERAL TRADE COMMISSION,

                          Plaintiff,
                                                              Civil Action No. 1:21-cv-00873-RC
v.

ILLUMINA, INC. AND GRAIL, INC.,

                          Defendants.



      MOTION FOR ADMISSION PRO HAC VICE OF J. WESLEY EARNHARDT

       Movant Preston Burton, on behalf of Defendant Illumina, Inc., respectfully moves

this Court, pursuant to LCvR 83.2(d) of the Rules of the United States District Court for the

District of Columbia, for an Order allowing the admission of J. Wesley Earnhardt as

attorney pro hac vice to appear in this action as counsel for Defendant Illumina, Inc., and in

support of this motion states as follows:

           1.      J. Wesley Earnhardt is a partner with Cravath, Swaine & Moore LLP. He is a

member in good standing of each Bar to which he is admitted and has never been disciplined.

The declaration of Mr. Earnhardt is attached hereto.

           2.      Mr. Burton is admitted to practice before this Court.

           3.      The required $100 fee to file this motion will be paid during the electronic filing

process.

       WHEREFORE, Movant Preston Burton, on behalf of Defendant Illumina, Inc.,

respectfully requests, pursuant to LCvR 83.2(d) of the Rules of the United States District
          Case 1:21-cv-00873-RC Document 44 Filed 04/03/21 Page 2 of 3




Court for the District of Columbia, that this Court grant the admission of J. Wesley Earnhardt

as attorney pro hac vice to appear in this action as counsel for Defendant Illumina, Inc.



Dated: April 2, 2021                                 Respectfully submitted,



                                                     /s/ Preston Burton_____________________
                                                     Preston Burton (D.C. Bar No. 426378)
                                                     Buckley LLP
                                                     2001 M Street NW, Suite 500
                                                     Washington, D.C. 20036
                                                     (202) 349-8000 Telephone
                                                     (202) 349-8080 Facsimile
                                                     pburton@buckleyfirm.com

                                                     Attorney for Defendant, Illumina, Inc.




                                                 2
          Case 1:21-cv-00873-RC Document 44 Filed 04/03/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 2, 2021, I caused a true and correct copy of the foregoing to

be filed electronically with the Clerk of the Court on the ECF system and transmitted to counsel

registered to receive electronic service.

                                                    /s/ Preston Burton____________________
                                                    Preston Burton




                                                3
